UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7000



KEITH BRENT VEST,

                                            Petitioner - Appellant,

          versus


MARTIN MCDADE; MICHAEL F. EASLEY,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-97-273-BO-5-2)


Submitted:   January 31, 2000           Decided:     February 22, 2000


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Brent Vest, Appellant Pro Se. Scott Fitzgerald Wyatt, WYATT,
EARLY, HARRIS, WHEELER & HAUSER, High Point, North Carolina; George
Bullock Currin, Raleigh, North Carolina, for Appellant. Clarence
Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CARO-
LINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Brent Vest seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s order accepting the recommendation of the magistrate judge

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. See Vest v. McDade, No. CA-97-273-BO-5-2 (E.D.N.C.

June 23, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2